Exhibit 4.1 BOARDWALK PIPELINES, LP, AS ISSUER, ANY GUARANTORS PARTY HERETO, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee INDENTURE Dated as of August 21, 2009 Debt Securities Exhibit 4.1 CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a) (b) (c) N.A. 311(a) (b) (c) N.A. 312(a) (b) (c) 313(a) (b) (c) (d) 314(a) (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. 315(a) (b) 6.07 & 13.03 (c) (d) (e) 316(a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) 9.01(d) (b) (c) 317(a)(1) (a)(2) (b) 318(a) N.A. means Not Applicable NOTE:This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. i Exhibit 4.1 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions Section 1.02 Other Definitions Section 1.03 Incorporation by Reference of Trust Indenture Act Section 1.04 Rules of Construction ARTICLE II DEBT SECURITIES Section 2.01 Forms Generally Section 2.02 Form of Trustee’s Certificate of Authentication Section 2.03 Principal Amount; Issuable in Series Section 2.04 Execution of Debt Securities Section 2.05 Authentication and Delivery of Debt Securities Section 2.06 Denomination of Debt Securities Section 2.07 Registration of Transfer and Exchange Section 2.08 Temporary Debt Securities Section 2.09 Mutilated, Destroyed, Lost or Stolen Debt Securities Section 2.10 Cancellation of Surrendered Debt Securities Section 2.11 Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders Section 2.12 Payment of Interest; Interest Rights Preserved Section 2.13 Securities Denominated in Dollars Section 2.14 Wire Transfers Section 2.15 Securities Issuable in the Form of a Global Security Section 2.16 Defaulted Interest Section 2.17 CUSIP Numbers ARTICLE III REDEMPTION OF DEBT SECURITIES Section 3.01 Applicability of Article Section 3.02 Notice of Redemption; Selection of Debt Securities Section 3.03 Payment of Debt Securities Called for Redemption Section 3.04Mandatory and Optional Sinking Funds Section 3.05 Redemption of Debt Securities for Sinking Fund ii Exhibit 4.1 ARTICLE IV PARTICULAR COVENANTS OF THE PARTNERSHIP Section 4.01Payment of Principal of, and Premium, If Any, and Interest on, Debt Securities Section 4.02Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities Section 4.03Appointment to Fill a Vacancy in the Office of Trustee Section 4.04Duties of Paying Agents, etc Section 4.05SEC Reports; Financial Statements Section 4.06Compliance Certificate Section 4.07Further Instruments and Acts Section 4.08Waiver of Certain Covenants Section 4.09Statement by Officers as to Default ARTICLE V HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE Section 5.01Partnership to Furnish Trustee Information as to Names and Addresses of Holders; Preservation of Information Section 5.02Communications to Holders Section 5.03Reports by Trustee Section 5.04Record Dates for Action by Holders ARTICLE VI REMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT Section 6.01Events of Default Section 6.02Collection of Debt by Trustee, etc. Section 6.03Application of Moneys Collected by Trustee Section 6.04Limitation on Suits by Holders Section 6.05Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default Section 6.06Rights of Holders of Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default Section 6.07Trustee to Give Notice of Events of Defaults Known to It, but May Withhold Such Notice in Certain Circumstances Section 6.08Requirement of an Undertaking to Pay Costs in Certain Suits under the Indenture or Against the Trustee iii Exhibit 4.1 ARTICLE VII CONCERNING THE TRUSTEE Section 7.01Certain Duties and Responsibilities Section 7.02Certain Rights of Trustee Section 7.03Trustee Not Liable for Recitals in Indenture or in Debt Securities Section 7.04Trustee, Paying Agent or Registrar May Own Debt Securities Section 7.05Moneys Received by Trustee to Be Held in Trust Section 7.06Compensation and Reimbursement Section 7.07Right of Trustee to Rely on an Officers’ Certificate Where No Other Evidence Specifically Prescribed Section 7.08Separate Trustee; Replacement of Trustee Section 7.09Successor Trustee by Merger Section 7.10Eligibility; Disqualification Section 7.11Preferential Collection of Claims Against Partnership Section 7.12Compliance with Tax Laws ARTICLE VIII CONCERNING THE HOLDERS Section 8.01Evidence of Action by Holders Section 8.02Proof of Execution of Instruments and of Holding of Debt Securities Section 8.03Who May Be Deemed Owner of Debt Securities Section 8.04Instruments Executed by Holders Bind Future Holders ARTICLE IX SUPPLEMENTAL INDENTURES Section 9.01Purposes for Which Supplemental Indenture May Be Entered into Without Consent of Holders Section 9.02Modification of Indenture with Consent of Holders of Debt Securities Section 9.03Effect of Supplemental Indentures Section 9.04Debt Securities May Bear Notation of Changes by Supplemental Indentures ARTICLE X CONSOLIDATION, MERGER, SALE OR CONVEYANCE Section 10.01Consolidations and Mergers of the Partnership Section 10.02Rights and Duties of Successor Partnership ARTICLE XI SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE; UNCLAIMED MONEYS Section 11.01Applicability of Article Section 11.02Satisfaction and Discharge of Indenture; Defeasance Section 11.03Conditions of Defeasance Section 11.04Application of Trust Money Section 11.05Repayment to Partnership Section 11.06Indemnity for U.S. Government Obligations Section 11.07Reinstatement iv Exhibit 4.1 ARTICLE XII [RESERVED] ARTICLE XIII MISCELLANEOUS PROVISIONS Section 13.01Successors and Assigns of Partnership Bound by Indenture Section 13.02Acts of Board, Committee or Officer of Successor Partnership Valid Section 13.03Required Notices or Demands Section 13.04Indenture and Debt Securities to Be Construed in Accordance with the Laws of the State of New York Section 13.05Officers’ Certificate and Opinion of Counsel to Be Furnished upon Application or Demand by the Partnership Section 13.06Payments Due on Legal Holidays Section 13.07Provisions Required by TIA to Control Section 13.08Computation of Interest on Debt Securities Section 13.09Rules by Trustee, Paying Agent and Registrar Section 13.10No Recourse Against Others Section 13.11Severability Section 13.12Effect of Headings Section 13.13Indenture May Be Executed in Counterparts Section 13.14Waiver of Jury Trial Section 13.15Force Majeure ARTICLE XIV
